Citation Nr: 1211157	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-09 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 5, 2007 for an increased disability rating of 100 percent for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities (previously claimed as ataxia with spasticity of both upper extremities). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1992 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which inter alia, re-evaluated the Veteran's ataxia with spasticity of both upper extremities as cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities and assigned a 100 percent disability rating effective from June 5, 2007.  In a November 2007 Notice of Disagreement, the Veteran expressed disagreement "with the date of assignment of 100% loss of use of both upper extremities."  After the issuance of a March 2008 Statement of the Case, the Veteran perfected his appeal by filing a VA Form 9 substantive appeal in April 2008.

Pursuant to the Veteran's request, a video conference hearing was scheduled to be held in June 2010.  Notice to that effect was mailed to the Veteran in April 2010.  In a letter received by VA on May 24, 2010, the Veteran advised that he was declining the scheduled video conference hearing, and instead, wished to have a Travel Board hearing scheduled.  Three days later, on May 27, 2010, the Veteran contacted VA by telephone and advised that he wished to withdraw his request for a hearing.  Neither the Veteran nor his representative have made a renewed request for a hearing.


FINDINGS OF FACT

1.  The Veteran's claim for an increased disability rating for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities was received on June 5, 2007.

2.  It was factually ascertainable that the Veteran lost the use of his upper extremities as a result of cerebellar degenerative disease and cerebellar ataxia in June 2005.
CONCLUSION OF LAW

The criteria for an effective date of June 5, 2006, but no earlier, for the assignment of a 100 percent disability rating for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5109 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Earlier Effective Date

As discussed above, a September 2007 rating decision granted an increased disability rating of 100 percent for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities, effective from June 5, 2007.  This rating was assigned by analogy according to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5109.  The rating criteria under DC 5109 contemplates the assignment of a full 100 percent disability rating and special monthly compensation based upon the loss of use of both hands.

In his November 2007 Notice of Disagreement, the Veteran expressed disagreement "with the date of assignment of 100% loss of use of both upper extremities."  In this regard, he asserts that he has not had the use of his upper extremities since June 2005.  Hence, the Veteran argues that the assigned 100 percent disability rating for  cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities should be effective from June 2005.

Generally, the effective date for an increased rating is the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157(b)(1) ; 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

In this case, the Veteran's claim for an increased disability rating was received by VA on June 5, 2007.  No earlier claim, informal or formal, has been identified, and the Veteran does not argue otherwise.  As such, the effective date for the increased 100 percent disability rating for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities generally may not be fixed earlier than the date of claim, June 5, 2007.  If, however, the evidence in the record shows that the Veteran lost the use of his upper extremities prior to the date of his claim, then VA may fix the effective date as of the date on which it may be factually ascertained from the evidence that the Veteran lost the use of his upper extremities.  The effective date may not under any circumstance, however, be any earlier than one year before the date of the Veteran's claim.  38 C.F.R. § 3.400(o)(2).  

The evidence in this case shows that the Veteran began reporting dizziness and balance problems during May 2000 treatment at Dallas Family Practice.  Subsequent treatment records show that these symptoms continued to persist, however, an August 2000 private treatment record from Dr. J.D.R. reflects that a neurologic examination performed at that time revealed mild ataxia in the right upper extremity.  An examination of the left arm seemed "fine."

Private treatment records of Dr. S.M.F., which were obtained from the Social Security Administration and which pertain to treatment from August 2000, show that the Veteran was experiencing incoordination in his right upper extremity.  At that time, the Veteran reported a high level of functioning despite such symptoms, as he reported that his handwriting was not affected and he remained able to hunt and shoot his guns.  Overall, an examination revealed asymmetric ataxia which was worse on the right than the left, and which was more severe in the right lower extremity than in the upper extremity.  There is no mention in that record of any specific findings in the left upper extremity.  Subsequent treatment records from Dr. S.M.F., from November 2000 and January 2001, reflect that the Veteran experienced worsening ataxia in the upper extremities  but that these symptoms were less severe than symptoms in his lower extremities.

A private July 2001 treatment from Dr. R.K.R. reflects that motor movement was spastic in all extremities.  Although the Veteran continued to report imbalance, walking difficulty, ringing in his ears, speech difficulty, and dizziness, no mention is made in the record as to any loss of function in the upper extremities.

A November 2003 record from Dr. S.M.F. reflects that the Veteran returned to that office after a break in treatment at that office of approximately two years.  At that time, the Veteran continued to report a general decline in his abilities.  Once again, no specific mention is made of the level of upper extremity function.  Nonetheless, the Board notes that neurologic, motor, and sensory examinations of the upper extremities did not reveal any abnormalities.  A follow-up examination the following month, in December 2003, did not reveal many changes other than further decline in hearing and speech.  A neurologic examination revealed that the Veteran was atoxic in the upper extremities; however, strength in the upper extremities was preserved and reflexes remained pathologically brisk.

A February 2004 letter from Dr. S.M.F. reflects the opinion that the Veteran was housebound and completely disabled at that time and was in need of aid and attendance.  Indeed, a February 2004 aid and attendance examination performed by VA revealed severe gait disorder, speech disorder, and cerebellar disorder.  An examination revealed severe clumsiness of the extremities.  The Veteran continued to demonstrate normal grip in his hands, but fine motor control skills were poor and the Veteran showed limited ability in performing activities of daily living such as dressing himself and self-hygiene.

A VA examination of the joints, performed in November 2004, reflects complaints of left shoulder pain.  Demonstrated range of motion included left shoulder flexion to 70 degrees, abduction to 90 degrees, internal rotation to 90 degrees, and complete loss of external rotation.  Range of motion in the right shoulder included flexion to 90 degrees, abduction to 90 degrees, internal rotation to 90 degrees, and no external rotation.  Range of motion in the right elbow included 25 degrees of extension, 90 degrees of supination, and 60 degrees of pronation.  In the left elbow, the Veteran was able to produce 30 degrees of extension, 90 degrees of supination, and 60 degrees of pronation.  Right wrist motion was essentially normal and included flexion and extension to 60 degrees bilaterally.  On examination, the Veteran was able to make a tight fist and was also able to straighten his fingers with some clawing.

Subsequent VA treatment records, also from November 2004, show that the Veteran was diagnosed with impingement syndrome in the left shoulder which was confirmed in an MRI.  At a follow-up VA treatment in January 2005, examination revealed tenderness in both shoulders.  Range of motion was severely diminished in comparison to studies performed at his November 2004 VA examination, and revealed that the Veteran was unable to extend his elbows, had only 25 to 30 degrees of extension in his elbows, and was unable to elevate either shoulder above 60 degrees.  Overall, the Veteran was unable to lift his arms, either actively or passively.

A July 2005 letter from United Disabilities Services expresses that the Veteran had received diagnoses of adhesive capsulitis of both shoulders which were accompanied by calcific deposits which hindered motion in his shoulders.

A July 2006 letter from Dr. J.P.C. expresses that the Veteran had been experiencing neurologic symptoms since 2004.  Although initial symptoms included trouble hearing and bilateral knee pain, these were followed by other progressive symptoms including numbness in his hands.  In a later October 2007 addendum, Dr. J.P.C. clarified that the Veteran had not had the use of his arms since July of 2005.

An August 2007 VA examination, performed to determine the Veteran's housebound status and need for aid and attendance, revealed that the Veteran did not have any use of either arm and was unable to perform activities of daily living such as feeding, dressing and undressing, bathing, grooming, and toileting.  An August 2007 VA neurologic examination confirmed that the Veteran had paralysis of all radicular nerve groups with ataxia and spasticity of both upper extremities.

Overall, the treatment history shown in the evidence reflects that the Veteran has experienced worsening symptoms of ataxia in his upper extremities since August 2000.  Consistent with Dr. J.P.C.'s opinion that the Veteran has not had the use of his upper extremities since July 2005, the records for treatment at that time reflect that the Veteran had adhesive capsulitis in both shoulders which severely limited motion in his upper extremities.  In this regard, January 2005 VA treatment records show that the Veteran was unable to actively or passively lift either arm.  The July 2005 letter from United Disabilities Services confirms that the Veteran experienced hindered motion in his shoulders.  Hence, the evidence shows that the Veteran has been unable to use either upper extremity since July 2005, more than one year before the Veteran's June 5, 2007 claim.  Accordingly, the Board finds that the Veteran is entitled to an effective date of June 5, 2006 for the 100 percent disability rating assigned for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities.


ORDER

An effective date of June 5, 2006, for assignment of a 100 percent disability rating for cerebellar degenerative disease and cerebellar ataxia with loss of use of both upper extremities is granted, subject to the legal criteria governing the payment of monetary benefits. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


